Case 18-43088-mxm11 Doc 67-1 Filed 02/18/19       Entered 02/18/19 09:43:45   Page 1 of 4




                    _________________________________________


                 IN THE UNITED STATES BANKRUPTCY OURT
                      NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION


       IN RE:
       Debtor.
       DR. SHABNAM QASIM, MD PA               §
                                              §
                                              §      CASE # 18-43088-MXM-11
                                              §
                                              §


              SECOND APPLICATION FOR DISTRIBUTION OF
                         POST-PETITION RETAINER


             NO HEARING WILL BE CONDUCTED ON THIS
             MOTION UNLESS A WRITTEN OBJECTION IS FILED
             WITH THE CLERK OF THE UNITED STATES
             BANKRUPTCY COURT AND SERVED UPON THE
             PARTY FILING THIS PLEADING WITHIN FOURTEEN
             (14) DAYS FROM THE DATE OF SERVICE UNLESS THE
             COURT SHORTENS OR EXTENDS THE TIME FOR
             FILING SUCH OBJECTION. IF NO OBJECTION IS
             TIMELY SERVED AND FILED, THIS PLEADING SHALL
             BE DEEMED TO BE UNOPPOSED, AND THE COURT
             MAY ENTER AN ORDER GRANTING THE RELIEF
             SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN
             A TIMELY MANNER, THE COURT WILL THEREAFTER
             SET A HEARING. IF YOU FAIL TO APPEAR AT THE
             HEARING, YOUR OBJECTION MAY BE STRICKEN.
             THE COURT RESERVES THE RIGHT TO SET A
             HEARING ON ANY MATTER.


 TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Greer A. Smith (the "Applicant") and in support of his SECOND
 APPLICATION FOR DISTRIBUTION OF POST-PETITION RETAINER respectfully states:




 FIRST APPLICATION FOR DISTRIBUTION OF POST-PETITION RETAINER - Page 1
Case 18-43088-mxm11 Doc 67-1 Filed 02/18/19             Entered 02/18/19 09:43:45        Page 2 of 4



                                      Factual and Procedural
                                           Background


        1.      This Chapter 11 case was filed August 2018. Since that date, the Debtor has
 continued as a debtor in possession pursuant to Sections 1107 and 1108 of the Code.

        2.      Greer A. Smith has been approved as Patient Care Ombudsman by Court order
        dated September 13, 2018.

        3.      No other Patient Care Ombudsman has been approved in this matter and all fees
 requested herein are for Greer A. Smith and Greer A. Smith has not shared or agreed to share fees
 with any other person or entity.

                                    Proposed Arrangement for
                                           Compensation

        4.      Greer A. Smith agreed to represent the Bankruptcy court in this case if Greer A.
 Smith will be compensated post-petition at his normal billing rate of $125.00 per hour for the
 work performed and approved by this Court.

        5.      Greer A. Smith normal billing rate presently is $125 per hour and he will have
 responsibility for this case. Applicant believes that Greer A. Smith billing rates are reasonable
 and are consistent and in-line with current fees for same type work.

        6.      Greer A. Smith has been a Patient Care Ombudsman for over 4 years; has handled
 a previous case; and, his hourly rate of $75 per hour has previously been approved by this Court
 and the Bankruptcy Judge in the Northern and Eastern District of Texas

        7.      Greer A. Smith hourly rate has been $125.00 per hour since 2015.

        8.      Greer A. Smith has received no payment from or for Debtor for this case or
 otherwise.




 FIRST APPLICATION FOR DISTRIBUTION OF POST-PETITION RETAINER - Page
 2
Case 18-43088-mxm11 Doc 67-1 Filed 02/18/19              Entered 02/18/19 09:43:45        Page 3 of 4




                                Professional Services Rendered




          9.    In the current billing period ending February 10, 2019, 2018 Greer A. Smith has
 generated a total invoice of $2,028.63, which is inclusive of actual hourly work, phone calls,
 travel at ½ rate, copies and Pacer expenses. Greer A. Smith has visited the medical office of Dr.
 Shabnam Qasim, talked to employees, interviewed Dr. Shabnam Qasim, interview the office
 administrator of Dr. Qasim’s office and made numerous phone calls to past employees and past
 and current patients from the Qasim law office

          10.   Greer A. Smith has the proven skills and training to perform the duty of Patient
 Care Ombudsman as demonstrated in prior assignments by the Northern and Eastern Districts of
 Texas cases.

          11.    A detailed billing statement and invoices or receipts for all expenses are attached.
 All expenses are billed at the invoice total without additions.

          WHEREFORE, Applicant prays that this application for distribution of post-petition
 retainer be approved as an interim compensation under §331 of the Bankruptcy Code be approved
 and, if no objection is filed within 14 days of the service thereof, Debtor attorney, Craig Davis
 will withdraw the fee plus expenses from the retainer the amounts set forth as interim
 compensation and send by US MAIL to Greer A. Smith, without the necessity of a formal order as
 provided by local rules of Court.

 DATED: February 15, 2019                              Respectfully submitted,

                                                       /s/ Greer A. Smith

                                                        Greer A. Smith
                                                       8181 Midtown Blvd.
                                                       Ste. 7109
                                                       Dallas, TX 75231
                                                       (903) 571-7725
                                                       Greersmith1@gmail.com
                                                       PATIENT CARE OMBUDSMAN FOR
                                                       COURT

 SECOND APPLICATION FOR DISTRIBUTION OF POST-PETITION RETAINER -
 Page 3
Case 18-43088-mxm11 Doc 67-1 Filed 02/18/19                   Entered 02/18/19 09:43:45         Page 4 of 4

                                       CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the foregoing document was served
    electronically on all parties who have entered their appearance electronically in this case, and by first
    class mail on all parties listed on the attached matrix on November 05, 2018

                                                            /s/ greer a. smith
                                                            Greer A. Smith




-




    SECOND APPLICATION FOR DISTRIBUTION OF POST-PETITION RETAINER -
    Page 3
